Electronically Filed
                                                     Supreme Court
                                                     SCWC-11-0000416
                                                     20-NOV-2012
                                                     02:57 PM




                          SCWC-11-0000416

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      ALDEN JAMES ARQUETTE,
          Petitioner/Plaintiff-Appellee/Cross-Appellee,

                                vs.

 STATE OF HAWAI#I, STEPHEN H. LEVINS, and MICHAEL J.S. MORIYAMA,
         Respondent/Defendant-Appellant/Cross-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000416; CIV. NO. 08-1-0118)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
          (By: Nakayama, Acting C.J., Acoba, McKenna,
         and Pollack, JJ., and Circuit Judge Crandall,
             in place of Recktenwald, C.J., recused)

          The Application for Writ of Certiorari filed on October

9, 2012 by Petitioner/Plaintiff-Appellee/Cross-Appellee Alden

James Arquette is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, November 20, 2012.

Eric A. Seitz,                    /s/ Paula A. Nakayama
Della Au Belatti,
and Ronald N.W. Kim,              /s/ Simeon R. Acoba, Jr.
for petitioner
                                  /s/ Sabrina S. McKenna
Dennis K. Ferm,
for respondent                    /s/ Richard W. Pollack

                                  /s/ Virginia L. Crandall




                                  2